United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-861
Issued: September 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 16, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 8, 2007 with respect to a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a seven percent permanent impairment to
his right arm, for which he received a schedule award on August 15, 2005.
FACTUAL HISTORY
The case was before the Board on two prior appeals. By decision dated January 9, 2006,
the Board found that the referee examiner had not resolved a conflict in the medical evidence
with respect to the degree of permanent impairment to the right arm.1 The case was remanded
1

Docket No. 05-1730 (issued January 9, 2006).

for a supplemental report from the referee physician. In a decision dated September 22, 2006,
the Board again found that the conflict in the medical evidence remained unresolved.2 Since a
supplemental report from the referee examiner failed to resolve the conflict, the Office was
directed to select a new referee examiner. The history of the case is contained in the Board’s
prior decisions and is incorporated herein by reference.
The Office referred appellant, a statement of accepted facts and medical records, to
Dr. Bong Lee, a Board-certified orthopedic surgeon. By report dated November 16, 2006,
Dr. Lee provided a history and results on examination. With respect to the right hand, he noted
full range of motion with no atrophy or swelling. Dr. Lee stated palpation of the right hand
elicited discomfort of the dorsum of the ulnar aspect of the hand along the fourth metacarpal
area. He reported a normal sensory examination and provided grip strength results at three
positions of the Jamar Dynamometer. Dr. Lee stated that the examination of the right hand and
arm was normal, except for the handgrip test which showed that the right hand was weaker than
the left. He concluded this was subjective, not objective. Dr. Lee stated that the examination
“revealed completed recovery. [Appellant] has reached maximum medical improvement with no
residuals, disability or permanent impairment of bodily function. My estimation of his
impairment rate is zero, based on the [American Medical Association, Guides to the Evaluation
of Permanent Impairment, fifth edition].”
An Office medical adviser reviewed the evidence in a report dated December 27, 2006.
He concurred with Dr. Lee’s opinion, noting that the A.M.A., Guides do not assign a large role
to strength measurements because they are functional tests influenced by subjective factors.
By decision dated January 8, 2007, the Office determined that appellant was not entitled
to an additional schedule award. The Office found that Dr. Lee represented the weight of the
medical evidence.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.3 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.4

2

Docket No. 06-897 (issued September 22, 2006).

3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
4

A. George Lampo, 45 ECAB 441 (1994).

2

It is well established that when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.5
ANALYSIS
In this case, the physician selected as a referee examiner, Dr. Lee, provided results on
examination which he indicated showed an essentially normal examination for the right hand and
arm. Dr. Lee noted, for example, full range of motion and a normal sensory examination. He
noted that the strength testing on the Jamar Dynamometer revealed some weakness in the right
hand which he found to be subjective. With respect to a permanent impairment based on
strength evaluations, the A.M.A., Guides, as noted by the Office medical adviser, “does not
assign a large role to such measurements.”6 The A.M.A., Guides explains that voluntary muscle
strength testing remains somewhat subjective and it is difficult to control the influence by
subjective factors.7
Therefore, Dr. Lee’s conclusion that the results of the Jamar Dynamometer were
subjective and not sufficient to establish a ratable permanent impairment is consistent with the
provisions of the A.M.A., Guides. Dr. Lee provided an unequivocal opinion, based on the
history and results on examination, that appellant did not have an employment-related permanent
impairment. As a referee examiner, his rationalized opinion is entitled to special weight. The
Board, therefore, finds that based on the weight of the medical evidence, the Office properly
determined that appellant was not entitled to an additional schedule award.
CONCLUSION
The referee examiner resolved the conflict in the medical evidence and established that
appellant was not entitled to a schedule award for more than the seven percent previously
awarded.

5

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

6

A.M.A., Guides 507.

7

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 8, 2007 is affirmed.
Issued: September 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

